 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 6:17-mj-0043-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    CATHERINE A. JONES,
15                      Defendant.
16

17

18          The defendant having met all conditions of the Deferred Prosecution Agreement entered

19   into with the Government, the United States hereby moves the Court for an order of dismissal

20   pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of the Court

21   endorsed hereon.

22

23          Dated: January 22, 2019                      /S/ Susan St. Vincent_________
                                                         Susan St. Vincent
24                                                       Legal Officer
25                                                       Yosemite National Park

26
27

28
                                                     1
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED that the above-referenced matter, United States v. Jones 6:18-mj-0043-
 4
     JDP, be dismissed, without prejudice, in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      January 23, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
